THE   ATJMBECNEY GENERAL
                                     OF TEXAS

CTSAWFORD        C.   MARTIN
                                  AUSTIN.T-        7l37ll
  ,.%-roRNxY     ~BxeP2RAx.

                                     September 11, 1972


    Hon. Robert S. Calvert                        Opinion No. M- 1211
    Comptroller of Public Accounts                  r
    State Finance Building                        Re: Certain questions concerning
    Austin, Texas 78711                                operations of the office of
                                                       a.county tax assessor-collect
    Dear Mr. Calvert:                                  when the latter dies.
                      Your request for an opinion reads in part as follows:
                    "The recent demise of a County Tax Assessor-
               Collector caused several questions to be raised
               at the State level as to what action should be
               taken to insure the interests of the State of
               Texas are thoroughly protected when the tax
               office remains open for business under the
               jurisdiction of one or more chief deputies,
               prior to the appointment of a successor by
               the Commissioners' Court.
                      "My specific question is:
                    "(1) Must the tax office remain closed
               until the chief deputy furnishes a surety
               bona payable to the Governor of Texas?"
              Each assessor and collector of taxes is authorized to
    appoint deputies to assist him in the assessment and collection
    of taxes. Articles 3902 and 7252, Vernon's Civil Statutes.
              In Dunlop v. Poole, 142 Tex. 124, 176 S.W.2d 310 (1944),
    it was held that the rishts and duties of a tax assessor-collector
    are the same when he a&s through his official deputy as if he
    handled the transaction in person. Therefore, acts of deputies
    to assess and collect taxes, when acting in their official capacity,
    become the official acts of the assessor and collector of taxes.
    In accord, 43 Am.Jur. 220-221, Public Officers, Sections 462 and
    463.
              Attorney General's Opinion O-220 (1939) involved the
    authority of deputies to accept and issue receipts for taxes during
    the interim between the death of the assessor and collector of taxes

                                          -5944-
Hon. Robert S. Calvert, page 2       (M-1211)



and the qualification of his successor in office.    It was held
in this opinion that:
          I,
           . . . Without intimating that these men
     [duly appointed deputies1 were not de jure officers
     in the fullest sense, we express the opinion that
     they were at least de facto officers and empowered
     to accept tax money and issue valid receipts
     therefor during the period inquired about [between
     the death of the assessor and collector of taxes
     and the qualification of his successorl."
     (Brackets ours)
         Article 6252-1, Vernon's Civil Statutes, provides:
          "When there shall occur a physical vacancy
     in a public office in this State, by reason of
     death or otherwise! the duties and powers of such
     office shall immediately devolve upon the first
     assistant or chief deputy if there be one, who
     shall conduct the affairs of the office until
     the vacancy in the term thereof shall be filled
     by the appointment or election and qualification
     of a successor to the principal officer; should
     any vacancy occur while the Legislature is in
     Session (where the appointee must be confirmed
     by the Senate) such first assistant or chief
     deputy (as such) shall not discharge the duties
     of the office for a longer period than three (3)
     weeks and in no event after such Session of the
     Legislature has adjourned. The provisions
     hereof shall not apply to vacancies in the
     membership of boards or commissions."

          Article 7251, Vernon's Civil Statutes, provides:
          "NO collector shall enter upon the dis-
     charge of the duties of the office until all
     of the bonds required of him by law for the
     collection of any taxes, State, county or
     special, shall have been given and approved."
          In view of the provisions of Article 6252-1, the duties
and powers of the assessor and collector of taxes under the facts



                                 -5945-
Hon. Robert S. Calvert, Page 3        (M-1211)


presented immediately devolve upon the chief deputy. In view
of the provisions of Article 7251, the discharge of such duties
may not be performed until all the bonds required of him shall
have been given and approved.
          In view of the foregoing you are advised that in the
event of the death of the assessor-collector of taxes, the office
must remain closed until the chief deputy has made bond required
by law for the performance of the duties imposed upon him by the
vacancy created by the death of the assessor-collector of taxes.
                       SUMMARY

         Where an assessor-collector of taxes dies
    or the office becomes vacant for any other reason,
    the duties immediately devolve upon the chief
    deputy. Article 6252-1, Vernon's Civil Statutes.
    Such duties may not be performed, however, until
    the bona required of the chief deputy assuming
    the duties of assessor-collector of taxes shall
    have been given and approved. Article 7251, Ver-
    non's Civil Statutes. The office must remain
    closed until such bona is given and approved.
                             Ve




                                  ”
Prepared by John Reeves
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Bill Campbell
Harriet Burke
Gordon Cass
William J. Craig




                             -5946-
Hon. Robert S. Calvert, page 4   (M-1211)



SAMUEL D. MCDANIEL
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                             -5947-